DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-5, 21, 23-24, 25  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2021/0314826) in view of Shikari et al (2020/0137673) and Yoon (2021/0127303) further in view of Kitaji (2010/0173632).
Regarding claims 1, 21 and 25. Chang teaches a system, program, and method comprising:
determining that a communication device is connected over a first communication connection with a first base station having a first base station type (figure 1, 0025 wherein source BS having a first type of LTE or NR transmits measurement configuration to the UE);
identifying a selection criterion based upon a determination, by a network device, that an application is being executed on the communication device;
selecting a mobility scheme from a set of mobility schemes (0025, 0027, 0038 – ReconfigurationWithSync or mobility control information MobilityControlinformtion) based upon the selection criterion; and
transmitting a measurement trigger threshold of the mobility scheme to the communication device to instruct the communication device to utilize the measurement trigger threshold to trigger a measurement of a second base station (figure 1, 0025 wherein source BS having a first type of LTE or NR transmits measurement configuration to the UE and the UE uses measurement reporting thresholds to trigger a measurement report to the BS.
	Chang does not teach selecting a mobility scheme from a set of mobility schemes based upon the selection criterion.
	Shikari teaches early and/or conditional HO for high mobile devices may be implemented for low latency and/or enhanced reliability services (e.g., identifying a selection criterion based upon a characteristic associated with the communication device).  Measurement thresholds may be updated for neighbors to trigger early HOs, as late Hos may result in higher probability of failure (e.g., a measurement report may not reach the network if the UE is already in a poor coverage area (0112).  Conditional HOs for high mobile devices may be implemented for low latency and/or enhanced reliability services (0103, 0126 – update neighbor measurement reporting trigger thresholds to aggressive values (e.g., by adding an offset on top of the network configuration) (e.g., selecting a mobility scheme from a set of mobility schemes based upon the selection criterion), the perform measurements for neighboring cells and/or serving cells and when channel measurement meets the updated thresholds, transmit an early measurement report trigger to the network).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang to implement early conditional handovers for high mobility UEs for low latency and/or enhanced reliability services as taught by Shikari in order to reduce latency during high UE mobility. 
	Regarding amendment 7/19/2022.  Applicant amends and argues prior art does not teach measurement triggers associated with an application of the UE.
	Yoon teaches the network transmits HO threshold parameters to the UE based on different application types (0016 – HO threshold for voice application and HO threshold for data download applications) to optimize band usage of the network.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari to use HO thresholds for different application types as taught by Yoon in order to enable the network to optimize band usage.

Regarding RCE 9/29/2022.  Applicant amends and argues prior art does not teach determining by a network device that an application is being executed on the communication device and the network device selects thresholds based on the application being executed on the communication device.
Kitaji teaches the server (e.g, a network device) determines an application executing on the UE and the server is configured to manage a HO threshold corresponding to an application executing on the UE, and notifies the UE (0009-0010, 0005).  The timing for executing HO to another eNB can be set according to the HO threshold corresponding to the application being executed by the UE (0011).  UE notifies server side device the type of application being executed on the UE (0055) and the server determines HO threshold corresponding to the application being executed on the UE (0056-0059, 0124).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari and Yoon to notify the server side that an application is executing on the UE as taught by Kitaji in order to enable the server side determine HO thresholds based on the type of application executing on the UE since real-time based applications and the non-real-time based applications have different thresholds of quality, at which HO to another communication system is required.
Regarding claims 3 and 23.  Chang teaches defining the mobility scheme with a set of thresholds defined for the first base station type and a second base station type (0025 – thresholds for LTE type BS and NR type BS).
Regarding claims 4 and 24.  Chang does not teach wherein the characteristic corresponds to at least one of a user characteristic, a data flow characteristic, a quality of service characteristic, or a network slicing identification characteristic. 
Yoon teaches the network transmits HO threshold parameters to the UE based on different application types (e.g., user characteristic) (0016 – HO threshold for voice application and HO threshold for data download applications) to optimize band usage of the network.
Shikari teaches early and/or conditional HO for high mobile devices may be implemented for low latency and/or enhanced reliability services (e.g., identifying a selection criterion based upon a characteristic associated with the communication device).  Measurement thresholds may be updated for neighbors to trigger early HOs, as late Hos may result in higher probability of failure (e.g., a measurement report may not reach the network if the UE is already in a poor coverage area (0112).  Conditional HOs for high mobile devices may be implemented for low latency and/or enhanced reliability services (0103, 0126 – update neighbor measurement reporting trigger thresholds to aggressive values (e.g., by adding an offset on top of the network configuration) (e.g., selecting a mobility scheme from a set of mobility schemes based upon the selection criterion), the perform measurements for neighboring cells and/or serving cells and when channel measurement meets the updated thresholds, transmit an early measurement report trigger to the network).
Kitaji teaches wherein the characteristic corresponds to at least one of a user characteristic (e.g., Application running on the UE) (0009-0010, 0005).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang to implement early conditional handovers for high mobility UEs for low latency and/or enhanced reliability services as taught by Shikari in order to reduce latency during high UE mobility or use HO thresholds for different application types as taught by Yoon in order to enable the network to optimize band usage or determine HO thresholds corresponding to an application executing on the UE, at the server side.
Regarding claim 5.  Chang does not teach wherein the characteristic corresponds to a latency characteristic of an application having a specified latency below a threshold.
Yoon teaches the network transmits HO threshold parameters to the UE based on different application types (0016 – HO threshold for voice application and HO threshold for data download applications.  The thresholds may include RSRP thresholds and RSRP/RSRQ thresholds can be configured for different Quality of Service Class Identifier (QCI) while different QCIs are used for different application types) to optimize band usage of the network.
Shikari teaches early and/or conditional HO for high mobile devices may be implemented for low latency and/or enhanced reliability services (e.g., identifying a selection criterion based upon a characteristic associated with the communication device).  Measurement thresholds may be updated for neighbors to trigger early HOs, as late Hos may result in higher probability of failure (e.g., a measurement report may not reach the network if the UE is already in a poor coverage area (0112).  Conditional HOs for high mobile devices may be implemented for low latency and/or enhanced reliability services (0103 – high throughput preferred service for UE streaming music requiring reliable, low latency and high throughput service, 0126 – update neighbor measurement reporting trigger thresholds to aggressive values (e.g., by adding an offset on top of the network configuration) (e.g., selecting a mobility scheme from a set of mobility schemes based upon the selection criterion), the perform measurements for neighboring cells and/or serving cells and when channel measurement meets the updated thresholds, transmit an early measurement report trigger to the network).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang to implement early conditional handovers for high mobility UEs for low latency and/or enhanced reliability services (e.g., mobile music App) as taught by Shikari in order to reduce latency during high UE mobility or use a first HO thresholds for voice application and a second HO threshold for data download as taught by Yoon in order to enable the network to optimize band usage. 
2.	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon and Kitaji further in view of Balan et al (2021/0029600).
Regarding claims 2 and 22.  Chang in view of Shikari, Yoon and Kitaji do not teach transmitting a switching trigger threshold of the mobility scheme to the communication device to instruct the communication device to switch from communicating with the first base station to communicating with the second base station over a second communication connection in response to the measurement exceeding the switching trigger threshold.
	Balan teaches using Conditional Handover (CHO) to enhance basic handover.  CHO is a new procedure introduced in the 5G.  Upon receiving the HO command, the UE may not immediately try to access the target cell.  Instead, the UE may monitor if a condition is fulfilled (e.g., CHO condition or Event 2) and only then attempt to access the target cell.  This condition could be for example the signal strength of the target cell above a given threshold (0029).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to monitor if a condition is fulfilled (e.g., CHO condition or Event 2) as taught by Balan in order to reduce the number of radio link failures during handover compared to Basic Handover (Balan at 0029).
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon an Kitaji further in view of Ruiz Aviles et al (2017/0318509).
Regarding claim 6.  Chang in view of Shikari, Yoon and Kitaji do not teach transmitting a margin of the mobility scheme to the communication device to instruct the communication device to utilize the margin to determine whether to switch to the second base station.
	Ruiz Aviles teaches adjusting HO margins defining by how much the pilot signal level received from the new cell has to exceed that of the serving cell to trigger intra-HO (0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to transmit intra-HO margins to the UE as taught by Ruiz Aviles in order to trigger HO from congested cells to less loaded cells and delaying HO from less congested cells to congested cells.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon and Kitaji further in view of Mach (2013/0295951).
Regarding claim 7. Chang in view of Shikari, Yoon and Kitaji do not teach transmitting hysteresis information of the mobility scheme to the communication device to instruct the communication device to utilize the hysteresis information to determine whether to switch to the second base station.
	Mach teaches adjusting cell reselection hysteresis based on UE speed (0011, 0014, 0017, 0023) to improve on cell-handover success rate.
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to adjust cell reselection hysteresis as taught by Mach in order to improve on cell-handover success rate.
5.	Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon and Kitaji further in view of Chang et al (2021/0352547).
Regarding claims 8 and 26.  Chang in view of Shikari, Yoon and Kitaji do not teach transmitting an instruction to the communication device to disable switching to the second base station based upon the second base station having a second base station type and based upon a signal strength of the first communication connection with the first base station exceeding a threshold.
	Chang ‘547 teaches transmitting an instruction to the UE to prohibit UE handover (0037).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to configure measurement thresholds as taught by Chang ‘547 in order to control which base station to handover the UE even if the base station has the highest signal strength and/or if the base station has a weaker signal strength.
6.	Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon and Kitaji further in view of Etemad (2011/0044244).
Regarding claims 9 and 27. Chang in view of Shikari, Yoon and Kitaji do not teach defining the mobility scheme to prioritize handovers between base stations having the first base station type over handovers from the first base station type to a second base station type.
	Etemad teaches UE has neighbor list containing base station types and priority (0062) enabling a fast moving UE to handover to a first BS type and a slow moving UE to handoff to a second base station type (0042).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to provision a neighbor list as taught by Etemad in order to handover a fast moving UE to a first type of BS and to handover a slow moving UE to a second type of base station.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari, Yoon and Kitaji further in view of Guo et al (2020/0351724).
Regarding claim 10.  Chang in view of Shikari, Yoon and Kitaji do not teach wherein the communication device switches from connecting to a mobile edge computing server through the first base station having the first base station type to connecting to the mobile edge computing server through the second base station having the first base station type. 
	Guo teaches determining to HO a UE from a first MEC connected to a first BS to a second MEC connected to a second BS (abstract, 0045-0046).  According to the MEC concept, a mobile network operator may open the radio access network edge to authorized third-parties, allowing them to flexibly and rapidly deploy innovative applications and services toward UEs (0043) thereby offloading the network operators processing burden and to bring the application level processing closer to the UEs (0053).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to use RAN mobile edge server as taught by Guo enabling a network operator to open the radio access network edge to authorized third-parties, allowing them to flexibly and rapidly deploy innovative applications and services toward UEs.
8.	Claims 11-12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shikari further in view of You (2022/0070747).
Regarding claims 11 and 28.  Chang in view of Shikari and Yoon do not teach based upon an application being executed on the communication device (according to claims 11 and 28) benefiting from staying in communication with the first eNB rather than switching to communication with the second eNB (according to claim 11).
Kitaji teaches the server (e.g, a network device) determines an application executing on the UE and the server is configured to manage a HO threshold corresponding to an application executing on the UE, and notifies the UE (0009-0010, 0005 – the real-time based applications and the non-real-time based applications have different thresholds of the quality, at which handover to another communication system is required.  In other words, real-time applications (voice calls) benefit from staying connected with the eNB thereby reducing dropped calls).  The timing for executing HO to another eNB can be set according to the HO threshold corresponding to the application being executed by the UE (0011).  UE notifies server side device the type of application being executed on the UE (0055) and the server determines HO threshold corresponding to the application being executed on the UE (0056-0059, 0124).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari and Yoon to notify the server side that an application is executing on the UE as taught by Kitaji in order to enable the server side determine HO thresholds based on the type of application executing on the UE since real-time based applications (e.g., voice calls benefit from staying in communication with the eNB) and the non-real-time based applications have different thresholds of quality, at which HO to another communication system is required.
Chang in view of Shikari, Yoon and Kitaji do not teach instructing the communication device to refrain from releasing communication with the first base station while the communication device is within a second base station type anchor zone.
	You teaches sending HO command to a UE and the UE continues to maintain the connection with the first base station while the UE is near a second base station (0069, 0073) reducing interruption time during the handover process.  The handover command indicates that the type of HO is simultaneous connectivity HO.  That is, the HO command indicates that the UE is switched from the source BS to the target BS, while the UE maintains the connection with the source BS (0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to use a HO command as taught by You enabling a source BS to control HO thus reducing interruption time during the HO process.
Regarding claim 12.  Chang in view of Shikari, Yoon and Kitaji do not teach instructing the communication device to directly handover from the first base station having the first base station type to the second base station having the first base station type without control from a second base station type anchor.
You teaches sending HO command to a UE and the UE continues to maintain the connection with the first base station while the UE is near a second base station (0069, 0073) reducing interruption time during the handover process.  The handover command indicates that the type of HO is simultaneous connectivity HO.  That is, the HO command indicates that the UE is switched from the source BS to the target BS, while the UE maintains the connection with the source BS (0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Chang in view of Shikari, Yoon and Kitaji to use a HO command as taught by You enabling a source BS control to HO control HO without input/control from the second BS thus reducing interruption time during the HO process.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0128415) Venkataraman et al teaches adjusting network-configured measurement thresholds based on latency (00145-00149).
	---(2022/0030453) Kumar et al teaches Cell Reselection Priority controlled by network (0093, 0017).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646